DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim recites “further comprising a pet”. This judicial exception is not integrated into a practical application because a pet does not add a meaningful limitation to the invention because it amounts to simply implementing the invention on to a nature-based product that is a living organism. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are only directed towards the harness and the addition of “a pet” would merely be considered intended use.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sporn (US 5660146).
Regarding Claim 1, Sporn discloses a harness assembly comprising: a harness comprising a guide (sleeve S); and a control line (cable 15) extending through the guide, the control line capable of translating through the guide relative to the harness (“the restraint cable must be free to slide easily within the sleeve” Col. 3 lines 51-52).
Regarding Claim 5, Sporn discloses the harness assembly of claim 1, wherein: the guide defines a passageway (“the restraint cable must be free to slide easily within the sleeve” Col. 3 lines 51-52); the control line extends through the passageway (Figure 1); and the passageway at least partially encloses the control line (Figure 1).
Regarding Claim 6, Sporn discloses the harness assembly of claim 1, wherein: the guide is a left guide (sleeve S, on left side; Figure 1); the harness further comprises a right guide (sleeve S, on right side; Figure 1);the control line is a left control line (cable 15 on left side; Figure 1); and the harness assembly further comprises a right control line extending through the right guide (cable 15 on right side; Figure 1).
Regarding Claim 7, Sporn discloses the harness assembly of claim 6, wherein: the left guide and the right guide are each coupled to a front control line connector (chest junction 11; Figure 1); and the left guide and the right guide are each coupled to a rear control line connector (coupler 17; Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sporn (US 5660146) as applied to claim 1 above, and further in view of Roney (US 9301506).
Regarding Claim 2, Sporn discloses the harness assembly of Claim 1. Sporn further discloses the harness further comprising a front girth strap (straps 12 and 13), the front girth strap is configured to fit around a pet in front of a pair of shoulders of the pet (Figure 1).
Sporn fails to disclose the harness assembly wherein: the harness further comprises a rear girth strap; the rear girth strap is configured to fit around the pet behind the pair of shoulders of the pet; and the guide extends from the rear girth strap to the front girth strap.
However, Roney teaches the harness assembly, wherein: the harness further comprises a front girth strap and a rear girth strap (“The X-shaped component 102 comprises a first pair of extending portions 110 and a second pair of extending portions 112 that secure around an animal's front legs 400 and chest 402.” Col. 3 lines 31-34; Figures 2 and 4); the front girth strap is configured to fit around a pet in front of a pair of shoulders of the pet (112; Figures 2 and 4); the rear girth strap is configured to fit around the pet behind the pair of shoulders of the pet (110; Figures 2 and 4); and the guide (surface 114) extends from the rear girth strap to the front girth strap (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Sporn, with the rear girth strap of Roney, in order to prevent the pet from easily slipping out of the harness and escaping.
Regarding Claim 3, Sporn and Roney teach the harness assembly of Claim 2.
Sporn fails to disclose the harness assembly, wherein the harness further comprises a back strap coupled to the front girth strap and the rear girth strap.
However, Roney teaches the harness assembly, wherein the harness further comprises a back strap (cord component 104) coupled to the front girth strap and the rear girth strap (Figures 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Sporn, with the back strap of Roney, in order to prevent the pet from easily slipping out of the harness and escaping.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sporn (US 5660146) as applied to claim 1 above, and further in view of Killinger (DE 19733287) (cited by applicant in IDS dated 5/27/21).
Regarding Claim 4, Sporn discloses the harness assembly of Claim 1. Sporn further discloses the harness assembly wherein: the control line comprises a front control line connector (chest junction 11) and a rear control line connector (coupler 17); and the rear control line connector is configured to couple to a leash (leash 18; Figure 1).
Sporn fails to disclose the front control line connector is configured to couple to a collar.
However, Killinger teaches the front control line connector (eyelet 14) is configured to couple to a collar (11; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front control line connector of Sporn, to couple to a collar as taught by Killinger, in order to help control the movements of the pet.
Claims 8-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sporn (US 5660146) in view of Killinger (DE 19733287) (cited by applicant in IDS dated 5/27/21).
Regarding Claim 8, Sporn discloses a pet training assembly comprising: a harness assembly comprising: a harness comprising a guide (sleeve S; Figure 1); and a control line extending through the guide (restraint cable 15), the control line capable of translating through the guide relative to the harness (“the restraint cable must be free to slide easily within the sleeve” Col. 3 lines 51-52), the control line defining a first end (chest junction 11) and a second end (coupler 17); and a leash coupled to the second end (leash 18; Figure 1).
Sporn fails to disclose a collar coupled to the first end.
However, Killinger teaches a collar coupled to the first end (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end of Sporn, to couple to a collar as taught by Killinger, in order to help control the movements of the pet.
Regarding Claim 9, Sporn and Killinger teach the harness assembly of Claim 8.
Sporn fails to disclose the pet training assembly, wherein the first end of the control line is coupled to the collar by a front control line connector of the control line.
However, Killinger teaches the pet training assembly, wherein the first end of the control line (straps 15 and 16) is coupled to the collar by a front control line connector (eyelet 14) of the control line (Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the control line of Sporn, with the front control line connector of Killinger, in order to help control the movements of the pet.
Regarding Claim 10, Sporn and Killinger teach the harness assembly of Claim 8. Sporn further discloses the pet training assembly, wherein: the guide is a left guide (sleeve S, on left side; Figure 1); the harness further comprises a right guide (sleeve S, on right side; Figure 1) the control line is a left control line (cable 15 on left side; Figure 1); and the harness assembly further comprises a right control line extending through the right guide (cable 15 on right side; Figure 1), and the right control line is coupled to the leash (Figure 1).
Sporn fails to disclose the right control line is coupled to the collar.
However, Killinger discloses the right control line (strap 16) is coupled to the collar (Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control line of Sporn, to be coupled to the collar as taught by Killinger, in order to help control the movements of the pet.
Regarding Claim 11, Sporn and Killinger teach the harness assembly of Claim 10. Sporn further discloses the pet training assembly, further comprising a pet (Dog D), the harness secured to the pet (Figure 1), the left guide and the right guide routing the left control line and the right control line between a pair of front legs of the pet (Figure 1).
Regarding Claim 12, Sporn and Killinger teach the harness assembly of Claim 10. Sporn further discloses the pet training assembly of claim 10, wherein: a first end of the right control line is coupled to the first end of the left control line (chest junction 11; Figure 1); and a second end of the right control line is coupled to the second end of the left control line (coupler 17; Figure 1).
Regarding Claim 15, Sporn discloses a method for using a pet training assembly to walk a pet, the method comprising: fitting a harness of a harness assembly of the pet training assembly around the pet, the harness comprising a guide (sleeve S); the control line extending through the guide (“the restraint cable must be free to slide easily within the sleeve” Col. 3 lines 51-52); coupling a second end of the control line to a leash of the pet training assembly (leash 18; Figure 1); and pulling the leash to pull a head of the pet downwards (Figure 1).
Sporn fails to disclose coupling a first end of a control line of the harness assembly to a collar of the pet training assembly, the collar fitting around a neck of the pet.
However, Killinger teaches coupling a first end of a control line (straps 15 and 16) of the harness assembly to a collar of the pet training assembly, the collar fitting around a neck of the pet (Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control line of Sporn, to be coupled to the collar as taught by Killinger, in order to help control the movements of the pet.
Regarding Claim 16, Sporn and Killinger teach the harness assembly of Claim 15. Sporn further discloses the method wherein pulling the leash to pull a head of the pet downwards comprises translating the control line through the guide of the harness (Figure 1- the leash is being pulled and the head goes down).
Regarding Claim 17, Sporn and Killinger teach the harness assembly of Claim 15. Sporn further discloses the method, wherein the guide routes the control line between a pair of front legs of the pet (Figure 1).
Regarding Claim 20, Sporn and Killinger teach the harness assembly of Claim 15. Sporn further discloses the method, wherein: the guide is a left guide (sleeve S, on left side; Figure 1); the harness further comprises a right guide (sleeve S, on right side; Figure 1); the control line is a left control line (cable 15 on left side; Figure 1); the harness assembly further comprises a right control line extending through the right guide (cable 15 on right side; Figure 1).
Sporn fails to disclose the right control line is coupled to the collar.
However, Killinger teaches the right control line (strap 16) is coupled to the collar (Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control line of Sporn, to be coupled to the collar as taught by Killinger, in order to help control the movements of the pet.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sporn in view of Killinger as applied to claim 8 above, and further in view of Roney (US 9301506)
Regarding Claim 13, Sporn and Killinger teach the harness assembly of Claim 8. Sporn further discloses the harness comprises a front girth strap (straps 12 and 13; Figure 1).
Sporn fails to disclose the pet training assembly, wherein: the harness comprises a rear girth strap; and the guide extends from the front girth strap to the rear girth strap.
However, Roney teaches the pet training assembly, wherein: the harness comprises a front girth strap (112; Figures 2 and 4) and a rear girth strap (110; Figures 2 and 4); and the guide (surface 114) extends from the front girth strap to the rear girth strap (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Sporn, with the rear girth strap of Roney, in order to prevent the pet from easily slipping out of the harness and escaping.
Regarding Claim 14, Sporn and Killinger teach the harness assembly of Claim 13. Sporn further discloses the pet training assembly, wherein the front girth strap is circumferentially adjustable (Figure 1).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sporn in view of Killinger as applied to claim 15 above, and further in view of Roney (US 9301506).
Regarding Claim 18, Sporn and Killinger teach the harness assembly of Claim 15. Sporn further discloses the harness comprises a front girth strap (straps 12 and 13; Figure 1).
Sporn fails to disclose the method wherein: the harness comprises a rear girth strap each extending around the pet; a pair of shoulders of the pet are positioned between the front girth strap and the rear girth strap; and the guide extends from the rear girth strap to the front girth strap.
However, Roney teaches the method, wherein: the harness comprises a front girth strap (112; Figures 2 and 4) and a rear girth strap (110; Figures 2 and 4) each extending around the pet; a pair of shoulders of the pet are positioned between the front girth strap and the rear girth strap (Figure 4); and the guide extends from the rear girth strap to the front girth strap (Figures 1 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Sporn, with the rear girth strap of Roney, in order to prevent the pet from easily slipping out of the harness and escaping.
Regarding Claim 19, Sporn and Killinger teach the harness assembly of Claim 18. 
Sporn fails to disclose the method further comprising circumferentially adjusting the rear girth strap to snuggly fit the pet.
However, Roney teaches the method, further comprising circumferentially adjusting the rear girth strap to snuggly fit the pet (adjustable buckle 133; Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the straps of Sporn, to have an adjustable rear strap as taught by Roney, in order to accommodate a wide varied of differently sized pets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldberg (US 6450130), Paxton et al. (US 8561577), and Luna (US 9301505) are considered relevant prior art as they pertain to similar harness assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619